DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-of U.S. Patent No. 11,048,660. Although the claims at issue are not identical, they are not patentably distinct from each other because they broaden the claims of the allowed case.
With respect to Claim 1, 

Application 
Parent – 11,048,660
1. A computer-implemented method for routing network traffic, the method comprising:
1. A method, comprising:
receiving, from a client device, a steering request associated with an application programming interface (API) call; and
receiving, from a client device, a steering request associated with an application programming interface (API) call; and
in response to receiving the steering request,
in response to receiving the steering request,
selecting, based on one or more reachability selection criteria, an acceleration system that operates as an intermediary between the client device and an API processing system,
selecting, based on reachability selection criteria, an acceleration system that operates as an intermediary between the client device and an API processing system while enabling the API call to be processed,
wherein the one or more reachability selection criteria specify that the client device be able to access at least one system that provides Internet-based infrastructure and is associated with the acceleration system, and
wherein the reachability selection criteria specify that the client device be able to access at least one of an Internet service provider or an Internet exchange point associated with the acceleration system, and

wherein Internet service providers and content delivery networks are able to exchange Internet traffic though the Internet exchange point, and
routing the client device to the acceleration system.
routing the client device to the acceleration system.


With respect to Claim 1, Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s Claim 1 merely broadens the scope of the new independent claims by eliminating limitations as shown above the from Claim 1 of the parent case. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art.
With respect to Claim 2, the claim corresponds to Claim 2 of the parent case.
With respect to Claim 3, the claim corresponds to Claim 3 of the parent case.
With respect to Claim 4, the limitations of Claim 4 are contained in Claim 1 of the parent case and is rejected accordingly.
With respect to Claim 5, the limitations of Claim 4 are contained in Claim 5 of the parent case and is rejected accordingly.
With respect to Claim 6, the claim corresponds to Claim 4 of the parent case.
With respect to Claim 7, the claim corresponds to Claim 5 of the parent case.
With respect to Claim 8, the claim corresponds to claim 6 of the parent case. 
With respect to Claim 9, the claim corresponds to claim 7 of the parent case.
With respect to Claim 10, the claim corresponds to Claim 8 of the parent case.
With respect to Claim 11, the claim corresponds to claim 9 of the parent case.
With respect to 12-22, the claims are the computer readable medium that corresponds to the method of Claims 1-11.
With respect to Claim 23, the claim is the system that corresponds to the method of Claim 1.
With respect to Claim 24, the claim corresponds to claim 20 of the parent case.
With respect to Claim 25, the claim corresponds to claim 25 of the parent case.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10, 12-16, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2009/0235283), hereinafter Kim in view of Chatterjee et al. (U.S. 2015/0365301), hereinafter Chatterjee.
With respect to claim 1, Kim teaches a computer-implemented method for routing network traffic (figure 4, 402-420), the method comprising: 
receiving, from a client device (fig. 1, 104), 
a steering request associated with an application programming interface (API) call ([0019], API call received by global traffic manager); and
in response to receiving the steering request, selecting, based on one or more reachability selection criteria, an acceleration system (edge server 110) that operates as an intermediary between the client device and an API processing system, and routing the client device to the acceleration system. ([0019], the traffic manager will select the closest (corresponding to reachability selection criteria) edge network server to the originator of the API call and the API call will then be routed to the edge server)
Kim fails to explicitly teach wherein the one or more reachability selection criteria specify that the client device be able to access at least one system that provides Internet-based infrastructure and is associated with the acceleration system, 
Chatterjee teaches a customer ordering services using a cloud infrastructure (fig. 2).  In [0147], Chatterjee teaches provisioning a database service using the cloud infrastructure system 100 wherein the selection criteria corresponds to the database service ordered by the customer and the exchange point corresponds to the provisioned database provided by the cloud infrastructure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim selecting an edge server to service a client with the teaching of Chatterjee of provisioning services based on criteria specified by the client in order to allow users to select desired services as suggested by Chatterjee in the cited section.

With respect to Claim 2, Kim in view of Chatterjee teaches the computer-implemented method of claim 1, wherein selecting the acceleration system based on the reachability selection criteria comprises determining that the acceleration system is accessible by the client device ([0019], the closest reachable system is selected for the device 104 initiating the API call).

With respect to claim 3, Kim in view of Chatterjee teaches the computer-implemented method of claim 1, wherein the acceleration system is embedded within an Internet service provider and is accessible only by client devices that are associated with the Internet service provider ([0147-0148], client devices that are serviced by the provider and access the provisioned services).

With respect to claim 4, Kim in view of Chatterjee teaches the computer-implemented method of clam 1, wherein the at least one system comprises an Internet service provider or an Internet exchange point ([0147-0148], client devices that are serviced by the provider and access the provisioned services).

With respect to Claim 10, Kim in view of Chatterjee teaches the computer-implemented method of claim 1, wherein selecting the acceleration system is further based on a level of congestion within a communication connection between the acceleration system and the API processing system (Chatterjee [0236], network monitoring and traffic tools).
Claims 12-16, 21 and 23 corresponds to claim 1-4 and 10 and is rejected accordingly.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2009/0235283), hereinafter Kim, in view of Chatterjee et al. (U.S. 2015/0365301), hereinafter Chatterjee in view of Buzzard et al. (U.S. 2019/0258407), hereinafter Buzzard.
With respect to claim 6, Kim in view of Chatterjee teaches the method of claim 1, however fails to teach wherein the acceleration system also enabled a previous API call to be processed, and selecting the acceleration system is further based on a latency associated with processing the previous API call.  Buzzard teaches wherein the acceleration system also enabled a previous API call to be processed, and selecting the acceleration system is further based on a latency associated with processing the previous API call ([0073], historical response time of API calls are compared and a service agent will be awarded to handle the API calls).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Kim in view of Chatterjee which teaches selecting an API acceleration sever with the teaching of Buzzard of historical API response call time to select a service agent in order to choose the agent to answer the API calls that has the fastest response time as suggested by Buzzard in the cited section.
Claims 17  corresponds to claim 6, and is rejected accordingly.

Claims 22 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2009/0235283), hereinafter Kim, in view of Chatterjee et al. (U.S. 2015/0365301), hereinafter Chatterjee in view of Marshall et al. (U.S. 2019/0073303), hereinafter Marshall.
With respect to Claim 11, Kim in view of Chatterjee teaches the computer-implemented method of claim 1, however fails to explicitly teach further comprising receiving, from the client device, measurement data from the client device generated from one or more measurement operations associated with the acceleration system. Marshall teaches a client measuring network latencies ([0047]).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Kim in view of Chatterjee which teaches selecting a closest edge server for an API call with the teaching of Marshall of a client measuring network latency and sending the information to the service provider (Marshall [0047], CDN service provider), with the predicted result of considering the latencies in the determination of the best edge server to route the request of Kim.
Claims 22 corresponds to claim 11, and is rejected accordingly.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2009/0235283), hereinafter Kim, in view of Chatterjee et al. (U.S. 2015/0365301), hereinafter Chatterjee in view of Ovsiannikov, (U.S. 2011/0264905), hereinafter Ovsiannikov.
With respect to claim 24, Kim in view of Chatterjee in view of Marshall teaches the computing environment of claim 18, however fails to teach wherein, in response to being routed to the selected acceleration system, the client device performs a transmission control protocol (TCP) handshake and a transport layer security handshake (TLS) with the selected acceleration system.  Ovsiannikov teaches a TCP handshake and a security handshake between two systems ([0319]).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Kim in view of Chatterjee in view of Marshall which teaches connecting with an acceleration system with the explicit teaching of Ovsiannikov of a TCP hand shake and a security handshake in order to initiate the connection according to standard secure TCP protocol as well-known in the art and suggested by Ovsiannikov in the cited section.
With respect to claim 25, Kim in view of Chatterjee in view of Marshall and Ovsiannikov teaches the computing environment of claim 19, wherein, subsequent to the TCP and TLS handshakes (as taught by Ovsiannikov ([0319]), the client device transmits the API call to the selected acceleration system, and the selected acceleration system forwards the API call to the API processing system (as taught by Kim (fig. 1, [0019], edge server 110 forwards to data center to process).  See claim 20 for motivation to combine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA NGUYEN/Primary Examiner, Art Unit 2442